Citation Nr: 1137772	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

1.  Left and right knee disabilities are manifested by subjective complaints of pain, instability, and grinding; objective findings include some limitation of motion, grinding on repetitive motion, intact ligaments, and no additional functional impairment due to flare-ups of pain, incoordination, fatigability, or weakness; mild instability has been demonstrated.

2.  A lumbar spine disability is manifested by subjective complaints of pain with flare-ups and occasional radiation down the legs; objective findings include flexion to 90 degrees, extension to 20 degrees, lateral rotation to 30 degrees on the right and 34 degrees on the left, and rotation to 30 degrees on the right and 27 degrees on the left pain and no additional functional impairment due to repetitive motion and flare-ups of pain, incoordination, fatigability, and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative changes of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes (DCs) 5010, 5260, 5261 (2011).  

2.  The criteria for a rating in excess of 10 percent for degenerative changes of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), DCs 5010, 5260, 5261 (2011).  

3.  The criteria for separate 10 percent rating, but no more, for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), DC 5257 (2011).  

4.  The criteria for separate 10 percent rating, but no more, for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), DC 5257 (2011).  

5.  The criteria for a rating in excess of 10 percent for degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), DC 5242 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Moreover, VA General Counsel, in a precedential opinion (VAOPGCPREC 23-97), held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  The General Counsel stated that when a knee disorder was already rated under DC 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

Right and Left Knees

Entitlement to service connection for degenerative changes involving the left and right knees was established in April 2008, and the RO assigned separate 10 percent ratings to each disability pursuant DC 5010, effective December 1, 2007, on the basis that the Veteran had painful, limited motion in his left and right knees.  He disagreed with the initial ratings, which is the basis of this appeal.  

Review of the evidence reflects that the Veteran's left and right knee disabilities are manifested by subjective complaints of pain, instability, and grinding.  At the February 2008 VA examination, he reported that his knees bothered him two to three times a week, with symptoms of instability occurring three to four times a week.  He reported that he experienced flare-ups, which were exacerbated by cold weather and running but relieved by the use of icy hot and taking it easy.  

The examiner noted, however, that the Veteran did not have any incapacitating flares and that his daily activities were not affected by his knee disabilities.  He reported that his left knee grinded at times but that he did not have any locking, swelling, or redness.  He also denied the use of knee braces.  

Objective examination at the February 2008 VA examination revealed range of motion as flexion to 115 degrees bilaterally and extension to 10 degrees on the right and 12 degrees on the left.  The examiner noted that there was grinding on range of motion, including during repetitive motion, where the Veteran developed pain at 11 degrees but did not experience any change in range of motion.  

The examiner also noted that the Veteran's ligaments were intact and that there was no evidence of gross abnormalities or effusion.  X-rays revealed minimal degenerative changes about the patellofemoral articulation bilaterally.  The final diagnosis was bilateral knee patellofemoral syndrome with early degenerative changes.  

The evidentiary record also contains VA outpatient treatment records dated from 2007 to 2008; however, this evidence does not contain any pertinent evidence regarding a bilateral knee disability.  

As noted, the Veteran's bilateral knee disability is separately rated 10 percent disabling under DC 5010, which provides that arthritis due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis under DC 5003.  

DC 5003 provides that degenerative arthritis substantiated by X-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Otherwise, under DC 5003, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  

The Board notes that DCs 5260 and 5261 provide the criteria for evaluating limitation of motion of the knees.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  

Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal extension and flexion of the knee is from 0 to 140 degrees.  

In evaluating the Veteran's bilateral knee disability, the Board finds that a rating higher than 10 percent is not warranted under DCs 5260 or 5261.  In this regard, the evidence reflects extension in the right knee to 10 degrees, which warrants no more than a 10 percent rating under DC 5261, and flexion to 115 degrees, which is noncompensable under DC 5260.  Likewise, the evidence reflects extension to 12 degrees, which warrants no more than a 10 percent rating under DC 5261, and flexion to 115 degrees, which is noncompensable under DC 5260.  

The Board has considered whether a rating higher than 10 percent is warranted under DC 5010; however, the Board finds it is not.  First, a rating is not warranted under DC 5010 because the Veteran's limitation of motion is compensable under DC 5261.  Moreover, the Board finds that a higher rating is not, otherwise, warranted under DC 5010 because the left and right knee disabilities do not involve two or more major or minor joint groups and there is no evidence of occasional incapacitating exacerbations.  

The Board has considered whether a rating higher than 10 percent is warranted under any other potentially applicable diagnostic codes.  However, DC 5256 is not for application because there is no evidence that shows the Veteran's left and right knee disabilities are manifested by ankylosis.  Indeed, while his bilateral range of motion is limited, he has demonstrated movement in all planes of excursion.  Likewise, the Board finds that DCs 5258 and 5259 are not for application because there is no evidence that the semilunar cartilage in the left or right knee is dislocated or has been removed.  In fact, the evidence shows that the knee ligaments are intact.  

Nonetheless, under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

While the February 2008 VA examiner stated that the Veteran's left and right knee ligaments were intact and that McMurray's testing (which determines if the meniscus is torn) was negative, the Board notes that he reported having symptoms of instability three to four times a week.  He is competent to report the nature and frequency of his bilateral knee symptoms.  Therefore, given his report of experiencing instability in his left and right knees three to four times a week, the Board finds there is evidence of no more than slight instability, which warrants a separate 10 percent disabling rating for both knees under DC 5257.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  

The Board finds that a rating higher than 10 percent is not warranted under DC 5257 because, while there is subjective evidence of instability in each knee, there is no objective evidence of instability, such as subluxation or instability noted on objective examination, and the Veteran has reported that he does not require the use of a brace on either knee.  Therefore, the Board finds that the preponderance of the evidence does not support a finding of moderate or severe instability in either knee.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require it to consider pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain.  

In evaluating the Veteran's bilateral knee disability under the criteria of DeLuca, the Board again notes that, at the February 2008 VA examination, the Veteran reported having flare-ups, which were exacerbated by cold weather and running but relieved by the use of icy hot and taking it easy.  The examiner noted, however, that the Veteran did not have any incapacitating flares and that his symptoms did not affect his activities of daily living.  

The February 2008 VA examiner did not estimate the Veteran's additional functional loss due to pain; however, the Board finds no prejudice to the Veteran in this regard because the examiner noted that, upon repetitive motion, there was no change in range of motion and that he developed pain at 11 degrees, which would warrant no more than a 10 percent rating under DC 5261.  

Therefore, the Board finds that any additional functional limitation the Veteran experiences in his left and right knee due to pain is contemplated and adequately evaluated under the ratings currently assigned, as the ratings consider limitation of motion, including with pain and upon repetitive use, and his instability.  As such, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, in view of the Court's holding in Fenderson, the Board has considered whether the Veteran was entitled to a "staged" rating for his left and right knee disabilities, as the Court indicated can be done in this type of case.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the claim for service connection in December 2007 has his left or right knee disability been more disabling than as currently rated under this decision.  His complaints of pain and functional impairment and the objective findings have been relatively consistent throughout the appeal period.

In view of the foregoing, the Board finds that the ratings assigned adequately reflect the clinically established impairment.  The preponderance of the evidence is against the claims of increased ratings for his left and right knee disabilities.  However, separate 10 percent ratings, but no higher, under DC 5257 are warranted.  In making these determinations, all reasonable doubt has been resolved in favor of the Veteran.  


Low Back

Entitlement to service connection for lumbar degenerative disc changes was established in April 2008, and the RO assigned a 10 percent rating pursuant to DC 5242 effective December 1, 2007.  The Veteran disagreed with the initial rating assigned to his bilateral knee disability, which is the basis of this appeal.  

As noted, the Veteran's lumbar spine disability is rated at 10 percent under DC 5242, which provides the criteria for degenerative arthritis of the spine and states that consideration should also be given to DC 5003.  Degenerative arthritis of the spine is evaluated under a general rating formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5343 (2011).  

In order to warrant a higher rating, the evidence must show (with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease), forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Review of the record reveals that, at the February 2008 VA examination, the Veteran reported low back pain a couple of times a month, which was relieved by Aleve and taking it easy.  He complained of incapacitating flare-ups, which last from two days to one week and were exacerbated by anything from sneezing, putting on clothes, to doing strenuous activity.  He stated that, during his flare-ups, he had occasional radiation down into his legs.  He reported wearing a brace while doing heavy lifting but, otherwise, his activities of daily living were not affected by his lumbar spine disability.  

Objective examination did not reveal any deformity in the lumbar spine.  Range of motion was reported as flexion to 90 degrees with complaints of stiffness and pain, extension to 20 degrees with complaints of mild pain, lateral rotation to 30 degrees on the right and 34 degrees on the left with mild pain, and rotation to 30 degrees on the right and 27 degrees on the left with mild pain.  On repetitive motion, the Veteran was able to demonstrate toe touches and there was no change in his range of motion, although he reported feeling popping and pain at five degrees.  X-rays revealed mild disc narrowing with moderate osteophytes.  The final diagnosis was degenerative changes of the lumbar spine.  

The evidentiary record also contains VA outpatient treatment records dated from 2007 to 2008; however, this evidence only reflects that the Veteran had a normal gait, with no additional pertinent evidence regarding his lumbar spine disability.  

In evaluating the Veteran's claim under the general rating formula, the Board finds the preponderance of the evidence does not support the grant of a rating higher than 10 percent.  Indeed, the evidence does not show forward flexion to between 30 and 60 degrees, or that the combined range of motion of his thoracolumbar spine is less than 120 degrees.  As noted, flexion is limited to no less than 90 degrees, which is noncompensable, and his combined range of motion is 231 degrees, which warrants no more than a 10 percent rating under the general rating formula.  

The Board has considered the Veteran's lumbar spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as he has asserted that he meets the criteria for incapacitating episodes.  However, the Board finds that a rating higher than 10 percent is not warranted based upon incapacitating episodes.  

In this regard, while the evidence shows the Veteran has reported that he experienced incapacitating flare-ups that last from two days to one week, the Board notes there is no evidence that his flare-ups have required bed rest prescribed by a physician and treatment by a physician.  Indeed, he has not made any such assertion and VA outpatient treatment records do not contain any complaint or treatment related to a lumbar spine disability, to include any treatment from a physician or prescription of bed rest by a physician.    

The Board has also considered whether a rating higher than 10 percent is warranted under DC 5003, for degenerative arthritis; however, the Board finds a higher rating is not warranted.  At the outset, a higher rating is not warranted under DC 5003 because limitation of motion is compensable under the general rating formula for diseases and injuries of the spine.  In addition, a higher rating is not, otherwise, warranted under DC 5003 because his lumbar spine disability does not involve two or more major or minor joint groups and there is no evidence of occasional incapacitating exacerbations.  

The Board has considered the Veteran's lumbar spine disability under the criteria of DeLuca as he has reported having incapacitating flare-ups.  However, the evidence does not show that he has additional functional limitation due to pain which warrants a higher rating.  In making this determination, the Board notes that the February 2008 VA examiner did not estimate additional functional loss due to pain; however, the Board finds no prejudice because the evidence does not show any additional functional loss due to flare-ups or after repetitive motion other than pain.  

In this regard, the Veteran has not asserted that his reported incapacitating flare-ups result in any additional weakness, fatigability, or lack of endurance.  Nor does the medical evidence show that repetitive motion resulted in any additional functional limitation, as there was no change in range of motion and he was able to demonstrate toe touches.  At most, the lay and medical evidence of record shows that his flare-ups and repetitive motion result in increased pain, for which a separate, higher rating may not be solely granted.

Therefore, the Board finds that any additional functional limitation the Veteran experiences in his lumbar spine is contemplated and adequately evaluated under the rating currently assigned, and that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, in view of the Court's holding in Fenderson, the Board has considered whether the Veteran was entitled to a "staged" rating for his lumbar spine disability.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the claim has his lumbar spine disability been more disabling than as currently rated under this decision.  Indeed, the evidence shows that the Veteran's complaints of pain and functional impairment and the objective findings have been relatively consistent throughout the appeal period.

In view of the foregoing, the Board finds that the 10 percent rating currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  The preponderance of the evidence is against the claim of an increased rating for a lumbar spine disability and, thus, the benefit-of-the-doubt doctrine is not for application.

Finally, with respect to both claims, the Board has also considered the Veteran's statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's bilateral knee and low back disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the Veteran is challenging the initial rating assigned following the grant of service connection.  In Dingess, the Veterans Claims Court held that in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

Review of the record reveals that, in December 2007, the RO sent the Veteran a letter that addressed all required notice elements and was sent prior to the initial decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how ratings and effective dates are assigned.  Therefore, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 2007 to 2008, and he was afforded a VA examination in February 2008.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  


ORDER

An initial rating in excess of 10 percent for degenerative changes of the right knee is denied.  

An initial rating in excess of 10 percent for degenerative changes of the left knee is denied.  

A separate 10 percent rating for instability of the right knee is granted, subject to the laws and regulations governing the payment of monetary awards.

A separate 10 percent rating for instability of the left knee is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for degenerative changes of the lumbar spine is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


